Case 0:20-cv-61229-RAR Document 12 Entered on FLSD Docket 08/31/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


  JOE ALCIDES RODRIGUEZ,
                                                          CASE NO. 0:20-cv-61229-RAR
        Plaintiﬀ,
  vs.
                                                          JURY TRIAL DEMANDED
  SONIA QUIÑONES, in her oﬃcial
  Capacity as Chief of the Hallandale Beach
  Police Department, and Oﬃcer MATTHEW
  CASEY.

        Defendants.
  ___________________________________/

                       NOTICE OF FILING PROPOSED SUMMONS

        Plaintiﬀ, Joe Alcides Rodriguez, hereby ﬁles his proposed summons to OFFICER

  MATTHEW CASEY.

                                                   Respectfully submitted,

                                                   Eduardo A. Maura, Esq.
                                                   Luis F. Quesada, Esq.
                                                   Attorneys for Plaintiﬀ
                                                   Ayala Law, P.A.
                                                   1390 Brickell Avenue, 335
                                                   Miami, FL 33131
                                                   305-570-2208 Phone
                                                   eayala@ayalalawpa.com
                                                   lawayala@gmail.com

                                                   By: /s/ Eduardo A. Maura
                                                           Eduardo A. Maura
                                                           Florida Bar No. 91303




                                         Summons                                       1
